NORTHCUTT, Judge.
Jerome Halloran, pro se, appeals the trial court’s order dismissing with prejudice his complaint against Rachid Aouc-hiche, M.D., and Rachid Aouchiche, M.D., d/b/a West Coast Eye Care Center (collectively “Dr. Aouchiche”). We affirm the order under review.
In February 2001, Mr. Halloran filed a complaint against Dr. Aouchiche, alleging medical malpractice, fraud, and intentional infliction of emotional distress relating to *42surgical laser treatment he received in 1994 to relieve pressure in his eye. Dr. Aouchiche moved to dismiss the complaint on grounds that no presuit investigation was done and the statute of limitations had expired.
Pursuant to Florida Rule of Appellate Procedure 9.315(a), we have reviewed the record and the initial brief filed by Mr. Halloran and find that no preliminary basis for reversal has been demonstrated. Therefore, we summarily affirm the trial court’s order dismissing the complaint with prejudice.
Affirmed.
COVINGTON and CANADY, JJ., Concur.